                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 Whitney Lee,                                 :
                                              :
                 Plaintiff,                   : Case No. 1:18-cv-00726
                                              :
                 vs.                          : Judge Michael R. Barrett
                                              :
 Cynthia Hill, et al.,                        :
                                              :
                 Defendants.                  :
                                              :
                                              :

                                          ORDER

       This matter is before the Court on the Magistrate Judge’s April 19, 2019 Report

and Recommendation (Doc. 17). Because Plaintiff has failed to keep the Court

apprised of her current address since her release from custody by the Ohio Department

of Rehabilitation and Correction (“ODRC”), the Magistrate Judge has recommended that

this civil action be dismissed for failure to prosecute and that all pending motions be

DENIED as MOOT.

       Proper notice was provided to Defendants under Fed. R. Civ. P. 72(b), including

notice that they would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. See United States v. Walters, 638 F.2d 947,

949-950 (6th Cir. 1981). No objections have been filed by Defendants. Proper notice

would have been provided to Plaintiff had she kept the Court apprised of her current

address. The Court will not require the Clerk to perform the futile act of sending the

April 19, 2019 Report and Recommendation (and accompanying Notice) to the ODRC




                                              1
facility from which Plaintiff has been released, only to have that mailing returned as

undeliverable. 1

        Having conducted a de novo review, the Court ACCEPTS and ADOPTS the

Magistrate Judge’s April 19, 2019 Report and Recommendation (Doc. 17). Accordingly,

Plaintiff’s Complaint is DISMISSED with PREJUDICE pursuant to Fed. R. Civ. P. 41(b)

for failure to prosecute, and all pending motions (Docs. 2, 3, 4) are DENIED as MOOT. 2

        IT IS SO ORDERED.
                                                         __s/Michael R. Barrett____
                                                         Michael R. Barrett, Judge
                                                         United States District Court




1
  Review of the docket indicates that Documents 6, 8, 11, and 14 were previously returned to the Clerk for
this reason. (See Docs. 12, 15, 16).
2
  The Magistrate Judge incorrectly listed the pending motions as “Docs. 4, 5, 6.” (Doc. 17 at PageID 232,
234).

                                                    2
